Citation Nr: 0122309	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  97-16 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to a compensable evaluation for lumbosacral 
strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1992 to 
February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating action which 
granted service connection for lumbosacral strain and 
assigned a noncompensable evaluation.  According, the issue 
is taken to include whether there is any basis for "staged" 
ratings at any pertinent time, to include whether a current 
compensable rating is in order.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The veteran requested that she be 
scheduled for a personal hearing; however, her request was 
later withdrawn.  

In May 1999, the Board remanded the case to the RO for 
further evidentiary development.  The case has been returned 
to the Board for further appellate review.


FINDINGS OF FACT

1.  All pertinent evidence needed for disposition of this 
issue has been obtained and associated with the claims 
folder.

2.  The veteran's service-connected lumbosacral strain is 
currently manifested by no more than slight subjective 
symptoms and no limitation of motion.  Characteristic pain on 
motion is not currently shown.

3.  From August 28, 1997 to October 27, 1999 the low back 
disorder was manifested by characteristic pain on motion.  
There was very little lost motion, no spasm was reported, and 
there were no neurological symptoms.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for a 
service-connected lumbosacral strain have been met from 
August 28, 1997 to October 27, 1999.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 4.31, 
4.71a, Codes 5292, 5295 (2000).

2.  The criteria for a current compensable rating for 
service-connected lumbosacral strain have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 4.31, 4.71a, Codes 5292, 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from February 1992 to 
February 1996.  A review of her service medical records 
reveals that the veteran was treated on several occasions for 
back pain.  

On VA examination in April 1996, the veteran stated that she 
pulled muscles of the lower back while pulling gas hoses 
during active service in the Air Force.  She indicated that 
presently, most of her pain was located in the tailbone.  She 
had no radiation of her pain.  The examiner noted scoliosis 
to the right in the thoracic region and to the left in the 
lumbar region.  Her back was tender at T2-T4.  Range of 
motion testing was normal and painless.  X-ray studies of the 
lumbosacral vertebrae were normal.  The diagnosis was history 
of pulled muscles of the lower back with physical examination 
showing normal function with no pain and scoliosis of the 
back.  

VA X-ray studies of the lumbosacral spine, conducted in June 
1997 showed some mild disc space narrowing at L5-S1, no other 
significant findings were noted.

On August 28, 1997, the appellant was seen at the VA pain 
clinic.  VA pain clinic and social work assessment report 
notes that the veteran complained of low back pain which was 
so severe on some days that she was unable to get out of the 
bed.  She was seeking assistance in reducing her low back 
symptoms.  

VA medical records dated September 1997 to October 1997 
reveal that he veteran was seen for low back pain symptoms.  
The records reflect that she used a back brace and a TENS 
unit for pain.  It was noted that physical therapy was 
helpful in addressing her symptoms.  After being seen in 
October, she was scheduled for an appointment 6 months in 
advance.

VA X-ray studies of the lumbosacral spine, conducted in 
December 1997, were entirely normal.  It was reported that 
she had fallen down a set of steps several days before.  
There was a large bruise on the left hip.  There was no 
evidence of fracture.  It was noted that if the symptoms 
persisted a repeat study should be seen in 3-5 days.  No 
further study at that time was recorded at the time.

He was then seen on April 30, 1998.  It was noted that his 
low back pain was stable.  It was reported that she had 
undergone some recent weight gain, and that once stable, a 
new back mold would be made.

In an unappealed rating action of April 1998, entitlement to 
service connection for scoliosis was denied.  

On VA examination in August 1998, the veteran reported 
constant low back pain without radiation to her legs.  Rain 
and cold weather made her symptoms worse.  She wore a corset-
type back brace and used a TENS unit for low back symptoms.  
Examination of her spine showed slight scoliosis to the right 
in the thoracic region and to the left in the lumbar region.  
Straight leg raising tests were negative.  Slight tenderness 
to palpation at T2-T4 and L4-5 through S1 was demonstrated.  
Completely normal range of motion was shown.  The diagnosis 
was chronic lumbar strain.  

On VA examination on October 27, 1999, the veteran reported 
intermittent pain in her lower back and chronic pain in her 
bra line.  Examination of her spine revealed slight scoliosis 
to the right in the thoracic area.  The veteran was nontender 
to any palpation.  Straight leg tests were negative.  The 
veteran had full normal range of motion active and after 
exercise with no complaints of pain.  Forward flexion was 0-
90 degrees and backward extension was 0-30 degrees.  Right 
and left rotation was 0-55 degrees and left lateral rotation 
was 0-55 degrees.  Gross neurological examination was normal.  
The diagnosis was chronic lumbar strain.  The examiner 
commented that the veteran had no functional loss due to any 
pain on use.  In addition, no incoordination, weakness, or 
fatigability was demonstrated.  The examiner stated that the 
veteran subjectively reported weakness and decreased mobility 
during flare-ups.  


II.  Analysis

Initially, the Board notes that during the pendency of this 
appeal, the Veterans' Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) became law.  This law 
removed the well-grounded claim requirement for the VA's 
assistance in development of claims.  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  In this 
regard, as to the issue considered herein, it is concluded 
that the requirements of the VCAA and subsequent regulations 
have been satisfied.  The veteran and her representative have 
been provided with notice of evidence required.  There have 
been appropriate examinations as to this issue, and there is 
no indication that there are additional records that ought to 
be received.  Thus, as to this issue, the Board concludes 
that it may proceed.  It is noted that this case has been 
remanded and that records and examination reports were 
obtained as a result of that action.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R. Parts 3 and 4, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  

A noncompensable disability evaluation is warranted for 
lumbosacral strain with slight subjective symptoms.  A 10 
percent evaluation is warranted for a lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation is warranted for a lumbosacral strain when there 
is muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  

Slight limitation of motion of the lumbar spine will be rated 
10 percent disabling.  A 20 percent evaluation is warranted 
for moderate limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for compensable evaluation are 
not met.  38 C.F.R. § 4.31.

Historically, the RO granted entitlement to service 
connection for lumbosacral strain by rating decision dated in 
July 1996 and a 0 percent (noncompensable) evaluation was 
assigned.  The noncompensable rating was continued in an 
April 1997 RO decision.  

At the outset it is noted that service connection is in 
effect for a lumbosacral strain, not for thoracic spinal 
pathology including scoliosis.  As such, manifestations of 
that disorder, including pain in the upper back, are not for 
consideration in assigning the evaluation at issue herein.

After review of the pertinent evidence, it is concluded that 
a "staged" rating of 10 percent is for application for a 
portion of the time period involved.  As noted a 10 percent 
rating is warranted where there is characteristic pain on 
motion.  The evidence shows that these criteria were met for 
the period from August 28, 1997 to October 27, 1999.  In 
August 1997, the appellant was seen for complaints of pain 
and it was noted that she had some days that she had trouble 
getting out of bed.  There are other pertinent findings in 
September, October, and December 1997 records.  In April 1998 
there was some improvement, but there are still indicia of 
complaints of pain.  Likewise, while few symptoms were noted 
on examination in August 1998, there was some tenderness 
demonstrated.  This is sufficient to warrant a 10 percent 
rating but no more.  There are not, however, symptoms such as 
limitation of motion or spasm such as to warrant a 20 percent 
rating.

As of the October 27, 1999, examination, however, symptoms 
had largely resolved.  There was no evidence of weakness, 
fatigability, or incoordination.  The neurological 
examination was negative.  There was a full range of motion.  
The examiner commented that there was no functional loss due 
to pain.  As such, the criteria for a 10 percent rating are 
no longer met as of the date of this examination.  There is 
no other clinical evidence showing that there is currently 
characteristic pain on motion.  As such, the noncompensable 
rating is restored effective that date.

Additionally, the provisions of DeLuca v. Brown, 8 Vet. App. 
202 (1995), have been considered, and functional limitations 
have been taken into consideration in evaluating her low back 
disability.  At the October 1999 VA examination, the examiner 
indicated normal range of motion of the low back without 
pain.  Additionally, she had no functional loss due to any 
pain on use and no incoordination, weakness, or fatigability 
was demonstrated.  Therefore, any functional limitation due 
to pain has been considered.  

Thus, the preponderance of the evidence clearly establishes 
that the veteran's low back disability does not meet the 
criteria for a current compensable evaluation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)




ORDER

A 10 percent rating, but no more, is warranted for a 
lumbosacral strain from August 27, 1997 to October 27, 1999.  
The appeal is granted to this extent, subject to the law and 
regulations governing the award of monetary benefits.

A current compensable evaluation for lumbosacral strain is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

